Citation Nr: 0715437	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a personality 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to March 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg. Florida.  


FINDINGS OF FACT

1.  The veteran's psychiatric disorder clearly and 
unmistakably pre-existed service.  

2.  A pre-existing psychiatric disorder clearly and 
unmistakably was not aggravated during service.  

3.  A personality disorder was noted at service separation 
and currently.  


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted concerning a 
psychiatric disorder.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2006).

2.  A psychiatric disorder was not aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  

3.  Personality disorders are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Generally, veterans are 
presumed to have entered service in sound condition as to 
their health. See 38 U.S.C.A. § 1111 (West 2002); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of 
sound condition provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) 
(2006).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 38 C.F.R. § 3.304(b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, 38 U.S.C.A. § 1111, as interpreted 
under Cotant v. Principi, 17 Vet. App. 116 (2003), and 
VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut 
the presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") has 
defined the word "unmistakable" as an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson, 12 Vet. App. at 258 (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Crippen v. 
Brown, 9 Vet. App. 412 (196).  The presumption of aggravation 
may only be rebutted if "there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease."  38 C.F.R. § 3.303(a) (2006).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that her 
psychiatric disorder clearly and unmistakably existed prior 
to entrance into service.  The service entrance examination 
in January 1992 shows no psychiatric abnormality, and the 
veteran denied any history of nervous problems at that time.  
Thus, the veteran is entitled to a presumption of soundness.  
The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), there is clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The Board finds that a psychiatric disorder clearly and 
unmistakably pre- existed service.

The Board notes that although the veteran's psychiatric 
disorders were not noted on the service entrance examination, 
the veteran has stated that she had depression and obsessive 
compulsive disorder that began in childhood.  (See notice of 
disagreement dated in February 2003, March 2004 substantive 
appeal, representative's statement of May 2006, and history 
on VA examination in January 2002 and August 2005).  The 
August 2005 VA examiner diagnosed depression and obsessive 
compulsive disorder and opined that the onset was  prior to 
service, based on the extensive history provided by the 
veteran.  Additionally, the Board sought a medical advisory 
opinion and in February 2007, one was provided.  In response 
to the Board's inquiry, the psychiatrist stated that after 
review of the claims file and service medical records, the 
correct diagnoses were dysthymic disorder and obsessive 
compulsive disorder.  The examiner stated that the onset of 
dysthymic disorder was prior to service, and the referenced 
the veteran's report given in August 2005 wherein she 
reported having periods of depression for many years.  As to 
obsessive compulsive disorder, the date of onset was noted to 
be prior to service, and the examiner noted the August 2005 
examination report of the veteran that she counted things in 
her head since childhood.  

The Board finds that record establishes by clear and 
unmistakable evidence that a psychiatric disorder existed 
prior to service for the reasons stated above.  See Gilbert, 
1 Vet. App. at 55.

B. Aggravation

The Board has determined that a psychiatric disability 
clearly and unmistakably existed prior to service.  The next 
question is whether a psychiatric disorder was aggravated 
during service.  See VAOPGCPREC 3-2003 (July 16, 2003) (to 
rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service).

The Board has carefully reviewed the evidence of record and 
finds that the pre-existing psychiatric disorder clearly and 
unmistakably was not aggravated during service.  The service 
records do show that the veteran was treated for depression 
during service.  In December 1992, she was treated when she 
told her fiancé that she was going to commit suicide.  She 
reported that she had no psychiatric history, and the 
diagnosis was normal exam.  She was treated on February 14, 
1993 for threatening to commit suicide, and situational 
anxiety was diagnosed.  Later in February 1993, she was again 
seen when she reported feeling suicidal due to trouble with 
her ex-boyfriend.  Depression was diagnosed.  At separation 
in March 1993, the examiner diagnosed personality disorder.  

The veteran has been examined twice by VA, once in January 
2002 when anxiety disorder, obsessive compulsive disorder and 
dysthymia were diagnosed, and again in August 2005, when 
depressive disorder and obsessive compulsive disorder were 
diagnosed.  The Board notes that the August 2005 VA examiner 
reviewed the claims file, examined the veteran, and provided 
an opinion regarding the veteran's disorder.  Concerning 
whether the pre-existing psychiatric disorders were 
aggravated during service, he stated that it is as likely as 
not that the veteran's condition was aggravated during her 
active military service, but that it is impossible to 
determine the degree to which her condition was aggravated 
without resort to pure speculation.  The examiner noted that 
it was during service that the veteran first experienced 
symptoms warranting hospitalization, and pointed out that the 
veteran was currently attending therapy and, although she was 
not asymptomatic, was functioning adequately at work, in 
school and at home.  

A psychiatrist's advisory opinion dated in February 2007 in 
response to a Board request is of record.  That clinician 
reported that she had reviewed the claims file and the 
service medical records.  She reported that in her opinion 
the correct diagnoses were dysthymic disorder and obsessive 
compulsive disorder.  The psychiatrist indicated that there 
was no evidence supporting the claim that the veteran's 
disorders were permanently increased in severity during her 
active service.  It was reported that this was based on 
statements that the veteran made during her August 2005 VA 
examination that she is able to care for herself and her 
daughter, she is currently employed as an accounts payable 
clerk, she has a driver's license, and that she is planning 
to graduate in June 2006 with an associate's degree in 
electronics.  It was noted that the veteran's diagnoses 
appear to have little if any impact on her current level of 
functioning.  It was opined that the veteran's problems may 
have increased in severity during the time that she was in 
service, but that this increase was not permanent and that 
she has shown improvement in the last twelve years since that 
time.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  Here 
the Board finds that the February 2007 advisory opinion is 
more probative on this issue and must be given more weight 
than the August 2005 VA opinion.  The 2007 opinion was 
rendered by a psychiatrist in response to a specific request, 
and the opinion was concise, unqualified and supported by 
rationale.  The August 2005 examiner's opinion was more 
limited in that he reported it was equally likely or unlikely 
that the veteran's condition was aggravated in service and 
that the aggravation could not be measured due to the 
veteran's current findings.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Here, the Board accords less probative value to this opinion.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  Thus, this 
opinion is outweighed by the February 2007 psychiatric 
advisory opinion.  

Although the Board acknowledges that the veteran did 
experience psychiatric symptomatology in service, the Board 
also notes that aggravation for purposes of entitlement to VA 
compensation benefits requires more than that a preexisting 
disorder become intermittently symptomatic during service.  
There must be permanent advancement of the underlying 
pathology.  The probative medical evidence does not support 
such a finding.  There has also been a lack of aggravation 
shown as there is no evidence that the psychiatric disorder 
underwent an increase in disability during service as 
evidenced by the findings in the February 2007 advisory 
psychiatric opinion.  Thus, aggravation may not be conceded, 
as the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Board has also considered the veteran's own assertions in 
this matter.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to her in- service experiences 
and symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, that the 
evidence of record clearly and unmistakably shows that the 
veteran had a psychiatric disorder prior to entering service 
and that a psychiatric disorder was not aggravated by 
service.  Accordingly, service connection must be denied.  
Because the Board has determined that a psychiatric disorder 
existed prior to service and was not aggravated by service, 
there is no basis to consider service connection based upon 
incurrence in service.  

A Personality Disorder

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, a personality disorder is not a disease for 
compensation purposes, although disability resulting from a 
mental disorder superimposed upon a personality disorder may 
be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

A personality disorder was noted on the veteran's service 
separation examination report in March 1993; however there is 
no diagnosis of the disorder in service.   Private records 
dated in 1998 and 1999 or VA examination reports in January 
2002 and August 2005 do not diagnose a personality disorder.  
However, in response to a Board inquiry, a psychiatrist 
offered advisory opinion dated in February 2007, in which she 
found that the veteran had borderline personality disorder 
which existed prior to service. 

Service connection is permissible for a personality disorder, 
but only where there is competent medical evidence indicating 
that a personality disorder was aggravated during service by 
"superimposed" disease or injury.  See Carpenter v. Brown, 8 
Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 
441 (1992); 38 C.F.R. §§ 4.9, 4.127.  In this case, no 
medical professional has indicated that the veteran has a 
current psychiatric disorder incurred during service that is 
superimposed upon the personality disorder.  Therefore, there 
is no legal basis to grant a claim of service connection for 
a personality disorder.  Accordingly, entitlement to service 
connection for a personality disorder is not warranted.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran was provided proper notice initially in April 
2001.  That letter was timely sent, prior to the February 
2002 initial denial.  That letter properly complied with the 
requirements noted above, with the exception of the fourth 
one.  However, in January 2006, another letter was sent to 
the veteran which complied fully.  The requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and she 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of her claim.  Mayfield , Id.  
The Board finds that the present adjudication of the issues 
will not result in any prejudice to the appellant.  
Additionally in May 2006, the veteran was informed regarding 
disability ratings and effective dates as required Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
medical records have been obtained.  She has not identified 
any records which could be pertinent to her claim that have 
not been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for a psychiatric disorder is denied. 

Service connection for a personality disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


